Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 06/19/2019. Claim(s) 1-20 are pending . Claim(s) 1, 13 and 20 are independent claim(s).

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  









     Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Glass  et al., (“US 20150324271 A1” filed 05/16/2014- Published 11/12/2015 [hereinafter “Glass”], in view of Shivashankar et al., (“US 20190108561 A1” filed 01/04/218 [hereinafter “Shivashankar”],
Independent Claim 1 Glass teaches: A method, comprising: storing comments generated in response to a content item served over a network; analyzing the comments to determine features associated with each of the comments; (see Glass Para(s) 11-12, 36, 39, 40-43, 60 and 76, describing the engagement assessment system includes a user activity analysis unit, a user engagement evaluation unit, and a user engagement... report generation unit user activities related to dwell time that are related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...that is analyzing (e.g., scoring) the comments to determine features associated with each of the comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).

	
It is noted, Glass teaches the dwell time that are related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...as described above.
However, Glass do not teach the limitation(s) said, using a scoring model to score each comment based on the comment's corresponding features; receiving a request to serve a subset of the comments; responsive to the request, selecting a ranking of the comments that is one permutation from possible rankings of the comments, wherein selecting the ranking is in accordance with a probability distribution of the possible rankings that is based on the scores of the comments; serving comments identified by the selected ranking over the network to a client device; determining a dwell time on the served comments; applying the dwell time to update the scoring model.
But the combination of Glass and Shivashankar teach these limitation(s) in (Shivashankar the Abstract and Para(s) 44, 53,  57-58, 67,  86-87, 99 102 and 118-126, which describing generates the scores model to comment wherein  receiving a request to serve a subset of the comments; that is responsive to the request, selecting a ranking of the comments that is possible rankings of the comments, wherein selecting the ranking is in accordance with a probability distribution of the possible rankings that is based on the scores of the comment and serving comments identified by the selected ranking over the network to a client device and determining a dwell time on the served comments; applying the dwell time to update the scoring model.... ....wherein the ranking module 925 of the analytics server 920 iteratively ranks ... Get the processed data and criteria for ranking ... Send the data to a different ranking model and process the data ... Calculate rank aggregation based on a weighted Shopper Feedback rank, a weighted text-based review rank, and a normalized rating using a customized ranking algorithm... Ranking based on model-learning process using the dataset into training and test.... Predict the score how good and then get the new comments. Computing the set of features (and derived features), then use the model to map those features to a score. .... Get the final output from the ranking model, convert the final output into a JSON format, and return the result to user...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Glass  method that are analyzing the user dwell time... related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...to include a means said, using a scoring model to score each comment based on the comment's corresponding features; receiving a request to serve a subset of the comments; responsive to the request, selecting a ranking of the comments that is one permutation from possible rankings of the comments, wherein selecting the ranking is in accordance with a probability distribution of the possible rankings that is based on the scores of the comments; serving comments identified by the selected ranking over the network to a client device; determining a dwell time on the served comments; applying the dwell time to update the scoring model... as taught by Shivashankar, that determining multiple detailed shopper attributes comprising, dwell time, sections of dwell..., whether the anonymous shopper is accompanied by another shopper, location, date, time, etc., and determining the purchase intent of the anonymous shopper using the detailed shopper attributes. ... ranking anonymous shoppers, converting the anonymous shoppers into potential buyers, and improving shopper experience in a retail store, thereby increasing revenue for the retail store [In Shivashankar Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2 Glass and Shivashankar further teach: wherein each permutation from possible rankings defines a unique order for at least some of the comments; (see Glass Para(s) 52-56, describing the scoring define a low score to high score that are  associated with the user scrolled-through the content and  the scoring metrics may comprise the amount of time that a user dwells on the content...card(s)  comments...) In the BRI, is recognized as each permutation from possible rankings defines a unique order...as claimed.

Claim 3 Glass and Shivashankar further teach: wherein the features include statistics based on one or more of replies, upvotes, downvotes, and age. (see Glass Para(s) 74-76, describing the scoring define based on one or more of replies, how the user rates the respective information card 1040 (e.g., likes, dislikes, numerical rating, etc....) In the BRI, is recognized as statistics based on one or more of replies, upvotes, downvotes, ...as claimed.



Claim 4 Glass and Shivashankar further teach: wherein the scoring model includes a neural network. (see Shivashankar Para(s) 57-58, describing the scoring (ranking model) model includes a neural network (“machine learning recommendation algorithm” refers to a machine learning algorithm used for predicting a rating or a score of the identified anonymous shopper...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Glass  method that are analyzing the user dwell time... related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...to include a means said, wherein the scoring model includes a neural network... as taught by Shivashankar, that determining multiple detailed shopper attributes comprising, dwell time, sections of dwell..., whether the anonymous shopper is accompanied by another shopper, location, date, time, etc., and determining the purchase intent of the anonymous shopper using the detailed shopper attributes. ... ranking anonymous shoppers, converting the anonymous shoppers into potential buyers, and improving shopper experience in a retail store, thereby increasing revenue for the retail store [In Shivashankar Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 5 Glass and Shivashankar further teach: wherein updating the scoring model includes adjusting one or more weights of the neural network. (see Glass Para(s) 57-58 and 118-126, describing the updated of the scoring (ranking model) model includes a neural network (“machine learning recommendation algorithm” refers to a machine learning algorithm used for predicting a rating or a score of the identified anonymous shopper... wherein the ranking module 925 of the analytics server 920 iteratively ranks ... Get the processed data and criteria for ranking ... Send the data to a different ranking model and process the data ... Calculate rank aggregation based on a weighted Shopper Feedback rank, a weighted text based review rank, and a normalized rating using a customized ranking algorithm... Ranking based on model-learning process using the dataset into training and test.... Predict the score how good and then get the new comments. Computing the set of features (and derived features), then use the model to map those features to a score. .... Get the final output from the ranking model, convert the final output into a JSON format, and return the result to user...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Glass  method that are analyzing the user dwell time... related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...to include a means said, wherein updating the scoring model includes adjusting one or more weights of the neural network... as taught by Shivashankar, that determining multiple detailed shopper attributes comprising, dwell time, sections of dwell..., whether the anonymous shopper is accompanied by another shopper, location, date, time, etc., and determining the purchase intent of the anonymous shopper using the detailed shopper attributes. ... ranking anonymous shoppers, converting the anonymous shoppers into potential buyers, and improving shopper experience in a retail store, thereby increasing revenue for the retail store [In Shivashankar Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 6 Glass and Shivashankar further teach: wherein updating the scoring model is configured to adjust the scoring model to maximize the dwell time of comments ordered according to their scores as determined by the scoring model. (see Shivashankar Para(s) 57-58, 69, 76, 96 and 118-126, describing updating the scoring model is configured to dynamically configuring the dwell time threshold, iteratively ranking the identified anonymous shopper, generating and transmitting one or more alert notifications to the communication device least one of the store assistants of the retail store, rendering information on target items and offers on target items applicable to the identified anonymous shopper based on the determined shopper attributes, and receiving and storing feedback on a communication initiated with the identified anonymous shopper from the communication devices of the store assistants for iterative ranking of the identified anonymous shopper in conjunction with conversion data extracted from the feedback received from the communication devices of the store assistants....wherein the ranking module 925 of the analytics server 920 iteratively ranks ... Get the processed data and criteria for ranking ... Send the data to a different ranking model and process the data ... Calculate rank aggregation based on a weighted Shopper Feedback rank, a weighted text based review rank, and a normalized rating using a customized ranking algorithm... Ranking based on model-learning process using the dataset into training and test.... Predict the score how good and then get the new comments. Computing the set of features (and derived features), then use the model to map those features to a score. .... Get the final output from the ranking model, convert the final output into a JSON format, and return the result to user...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Glass  method that are analyzing the user dwell time... related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...to include a means said, wherein updating the scoring model is configured to adjust the scoring model to maximize the dwell time of comments ordered according to their scores as determined by the scoring model... as taught by Shivashankar, that determining multiple detailed shopper attributes comprising, dwell time, sections of dwell..., whether the anonymous shopper is accompanied by another shopper, location, date, time, etc., and determining the purchase intent of the anonymous shopper using the detailed shopper attributes. ... ranking anonymous shoppers, converting the anonymous shoppers into potential buyers, and improving shopper experience in a retail store, thereby increasing revenue for the retail store [In Shivashankar Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 7 Glass and Shivashankar further teach: wherein the scoring model is configured to provide for a given comment a score indicating a relative contribution of the given comment to an optimized ranking. (see Shivashankar Para(s) 57-58, 69, 76, 96 and 118-126, describing updating the scoring model is configured to dynamically configuring the dwell time threshold, iteratively ranking the identified anonymous shopper, generating and transmitting one or more alert notifications to the communication device least one of the store assistants of the retail store, rendering information on target items and offers on target items applicable to the identified anonymous shopper based on the determined shopper attributes, and receiving and storing feedback on a communication initiated with the identified anonymous shopper from the communication devices of the store assistants for iterative ranking of the identified anonymous shopper in conjunction with conversion data extracted from the feedback received from the communication devices of the store assistants....wherein the ranking module 925 of the analytics server 920 iteratively ranks ... Get the processed data and criteria for ranking ... Send the data to a different ranking model and process the data ... Calculate rank aggregation based on a weighted Shopper Feedback rank, a weighted text based review rank, and a normalized rating using a customized ranking algorithm... Ranking based on model-learning process using the dataset into training and test.... Predict the score how good and then get the new comments. Computing the set of features (and derived features), then use the model to map those features to a score. .... Get the final output from the ranking model, convert the final output into a JSON format, and return the result to user...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Glass  method that are analyzing the user dwell time... related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...to include a means said, wherein the scoring model is configured to provide for a given comment a score indicating a relative contribution of the given comment to an optimized ranking.. as taught by Shivashankar, that determining multiple detailed shopper attributes comprising, dwell time, sections of dwell..., whether the anonymous shopper is accompanied by another shopper, location, date, time, etc., and determining the purchase intent of the anonymous shopper using the detailed shopper attributes. ... ranking anonymous shoppers, converting the anonymous shoppers into potential buyers, and improving shopper experience in a retail store, thereby increasing revenue for the retail store [In Shivashankar Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 8 Glass and Shivashankar further teach: wherein the probability distribution is defined from probabilities of the permutations of possible rankings, such that a given ranking prioritizing comments predicted to have greater dwell time has a higher probability than a given ranking prioritizing comments predicted to have a lower dwell time, as determined from the scoring of each comment. (see Shivashankar Para(s) 57-58, 69, 76, 96 and 118-126, describing updating the scoring model is configured to dynamically configuring the dwell time threshold, iteratively ranking the identified anonymous shopper, generating and transmitting one or more alert notifications to the communication device least one of the store assistants of the retail store, rendering information on target items and offers on target items applicable to the identified anonymous shopper based on the determined shopper attributes, and receiving and storing feedback on a communication initiated with the identified anonymous shopper from the communication devices of the store assistants for iterative ranking of the identified anonymous shopper in conjunction with conversion data extracted from the feedback received from the communication devices of the store assistants....wherein the ranking module 925 of the analytics server 920 iteratively ranks ... Get the processed data and criteria for ranking ... Send the data to a different ranking model and process the data ... Calculate rank aggregation based on a weighted Shopper Feedback rank, a weighted text based review rank, and a normalized rating using a customized ranking algorithm... Ranking based on model-learning process using the dataset into training and test.... Predict the score how good and then get the new comments. Computing the set of features (and derived features), then use the model to map those features to a score. .... Get the final output from the ranking model, convert the final output into a JSON format, and return the result to user...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Glass  method that are analyzing the user dwell time... related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...to include a means said, wherein the probability distribution is defined from probabilities of the permutations of possible rankings, such that a given ranking prioritizing comments predicted to have greater dwell time has a higher probability than a given ranking prioritizing comments predicted to have a lower dwell time, as determined from the scoring of each comment... as taught by Shivashankar, that determining multiple detailed shopper attributes comprising, dwell time, sections of dwell..., whether the anonymous shopper is accompanied by another shopper, location, date, time, etc., and determining the purchase intent of the anonymous shopper using the detailed shopper attributes. ... ranking anonymous shoppers, converting the anonymous shoppers into potential buyers, and improving shopper experience in a retail store, thereby increasing revenue for the retail store [In Shivashankar Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 9 Glass and Shivashankar further teach: wherein the dwell time defines a reward for reinforcement learning of the scoring model. (see Shivashankar Para(s) 118-126, describing calculate rank aggregation based on a weighted Shopper Feedback rank, a weighted text-based review rank, and a normalized rating using a customized ranking algorithm... Ranking based on model-learning process using the dataset into training and test.... Predict the score how good and then get the new comments. Computing the set of features (and derived features), then use the model to map those features to a score. .... Get the final output from the ranking model, convert the final output into a JSON format, and return the result to user...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Glass  method that are analyzing the user dwell time... related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...to include a means said, wherein the dwell time defines a reward for reinforcement learning of the scoring model... as taught by Shivashankar, that determining multiple detailed shopper attributes comprising, dwell time, sections of dwell..., whether the anonymous shopper is accompanied by another shopper, location, date, time, etc., and determining the purchase intent of the anonymous shopper using the detailed shopper attributes. ... ranking anonymous shoppers, converting the anonymous shoppers into potential buyers, and improving shopper experience in a retail store, thereby increasing revenue for the retail store [In Shivashankar Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 10 Glass and Shivashankar further teach: wherein the request is generated from an access to the content item. (see Glass Para(s) 11-12, describing the search engine system is configured to receive a query, to obtain a set of content items related to the query, and to provide, on a user interface, a presentation of at least one content item of the set of content item to user...)

Claim 11 Glass and Shivashankar further teach: wherein selecting the ranking includes sequentially defining a multinomial distribution and sampling from the multinomial distribution. (see Shivashankar Para(s) 118-126, describing calculate rank aggregation based on a weighted Shopper Feedback rank, a weighted text-based review rank, and a normalized rating using a customized ranking algorithm... Ranking based on model-learning process using the dataset into training and test.... Predict the score how good and then get the new comments. Computing the set of features (and derived features), then use the model to map those features to a score. .... Get the final output from the ranking model, convert the final output into a JSON format, and return the result to user...) In the BRI, is recognized as ... sequentially defining a multinomial distribution and sampling from the multinomial distribution...as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Glass  method that are analyzing the user dwell time... related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network...to include a means said, sequentially defining a multinomial distribution and sampling from the multinomial distribution... as taught by Shivashankar, that determining multiple detailed shopper attributes comprising, dwell time, sections of dwell..., whether the anonymous shopper is accompanied by another shopper, location, date, time, etc., and determining the purchase intent of the anonymous shopper using the detailed shopper attributes. ... ranking anonymous shoppers, converting the anonymous shoppers into potential buyers, and improving shopper experience in a retail store, thereby increasing revenue for the retail store [In Shivashankar Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 12 Glass and Shivashankar further teach: w wherein determining the dwell time includes tracking a quantity of time that the served comments are presented at the client device. (see Glass Para(s) 11-12, 36, 39, 40-43, 60 and 76, describing the engagement assessment system includes a user activity analysis unit, a user engagement evaluation unit, and a user engagement... report generation unit user activities related to dwell time that are related to a content item, wherein the  comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).... generated in response to a content item served over a network/server...that is analyzing (e.g., scoring) the comments to determine features associated with each of the comments (e.g., “likes,” “dislikes,” numerical ratings, etc.).

Regarding Claim(s) 13-20 (respectively)  is/are fully incorporated similar subject of claim(s) 1-7 and 1 (respectively)   cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HUANG  et al.,(“US 20200210499 A1” filed 12/28/2018, describing an influence score for each candidate member of the set of candidate members is determined. The influence score is a metric that evaluates the influential power of an influencer member on other members, having potentials to affect other members' actions or behaviors. The influence score can be calculated based on the number of connections of the candidate member or the online activity history of the candidate member (e.g., number of postings, number of shares, number of comments, number of likes) and/or of other users relative to the candidate member (e.g., profile page views of the candidate's profile page, messages sent to the candidate member, connection invitations sent to the candidate member). In some embodiments, a member with a higher influence score may be determined to be ranked higher than a member with a lower influence score and an influence score may also be considered when ranking of the similar members. An entity with a high professional seniority value can be considered as an influencer....[SEE PARA 126]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177